Cobb, J.
The controlling issue in this case being whether or not the plaintiff, who was the transferee of the note sued on, had, before paying the entire purchase-price of the note, notice of the defense of failure of consideration set up in the defendant’s plea, and there being no evidence to authorize a finding that he had such notice, the court erred in overruling a petition for certiorari sued out by the plaintiff for the purpose of setting aside a verdict in his favor for a less sum than a full amount of the note.

Judgment reversed.

AU the Justices concurring, except Lumpkin, P. J., absent.